Citation Nr: 1615253	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-44 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (claimed as myelodysplasia) as due to ionizing radiation exposure and secondary to service-connected renal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi, that denied the benefit sought on appeal.  Jurisdiction has been transferred to the RO in St. Petersburg, FL.

In December 2011, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Myelodysplastic syndrome did not have its clinical onset in service and is not otherwise related to active duty (including any ionizing radiation exposure therein) or service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for myelodysplastic syndrome are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, the Veteran received adequate notification in a February 2008 and May 2012 letters regarding all elements of service connection, including establishing radiation exposure.  The RO readjudicated the claim following the May 2012 notice.  The duty to notify is therefore satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim as explained below.  The evidence includes service treatment records (STRs), VA outpatient treatment records, private medical records, and various statements from the Veteran.  

The Board notes that the Veteran submitted a January 2015 VA Form 21-4142 (Authorization and Consent to Release Information to VA).  It appears this medical release was submitted in connection with a TDIU claim.  See January 12, 2015 VCAA Notice acknowledgement.  He signed the release form, but did not list the healthcare provider for which he authorized the release of medical records.  He included a business card from a physician specializing in physical medicine and rehabilitation.  He did not provide any additional information about the treatment received from this physician.  VA has not taken any action to obtain these records.  However, the Board finds that they are not relevant to the current service connection appeal since it appears they were submitted in connection with the TDIU claim.  The issue in contention is whether there is a nexus between a remote history of military radiation exposure and the current myelodysplastic syndrome.  The record does not contain any additional information indicating that the private physician has provided medical treatment for myelodysplastic syndrome or issued a nexus statement.  For these reasons, the Board does not find these private medical records to be relevant to the appeal.  A remand to obtain these private medical records would not raise any reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).

A March 2008 Personnel Information Exchange System (PIES) request indicates that the Veteran's personnel records were damaged by a fire.  A complete copy of the STRs were subsequently obtained and considered by the RO.  Nonetheless, the February 2008 VCAA letter notified the Veteran that his STRs were potentially affected by a 1973 fire at the National Archives and Records Administration (NARA).  He was furnished a National Archives (NA) Form 13055 to locate additional service records.  He has not identified any additional STRs or alleged that the STRs currently of record are incomplete.    

The RO conducted development in compliance with 38 C.F.R. § 3.311.  The record confirms that the Veteran was exposed to radiation during atmospheric nuclear test series Operation UPSHOT-KNOTHOLE in 1953.  (July 2008 Defense Threat Reduction Agency (DTRA) letter); 38 C.F.R. § 3.311(a)(2)(i).  He does not allege any additional radiation exposure.  See November 2008 affirmation of DTRA radiation dose exposure estimate.  In December 2014, the Director of the Post 9-11 Environmental Health Program issued a negative medical opinion.  He is qualified as physician and public health expert.  He explained that the estimate radiation dose was far below the threshold needed to affect blood.  He cited a published medical study in support of his determination.  The Board considers these actions to substantially comply with its duties to estimate dose exposure and obtain appropriate medical opinions under 38 C.F.R. § 3.311.    

The Veteran was afforded a September 2014 VA hematology examination.  The examination report is thorough and reflects a fully informed review of the record.  The examiner is qualified as a physician.  She expressed a negative medical opinion for a secondary relationship to kidney cancer.  She explained that the medical literature does not support such any causal relationship between myelodysplastic syndrome and kidney cancer.  

The record reflects substantial compliance with the December 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The RO/AMC sent the Veteran corrective VCAA notice in May 2012.  The Veteran was afforded a September 2014 VA examination that fully addressed the causation questions posed by the remand.  In response to the September 2014 VA examination report, the AOJ obtained a December 2014 medical opinion concerning a radiation exposure nexus from the Environmental Health Program Director.  The AOJ re-adjudicated the claim in December 2014.  

The representative objects to the September 2014 VA examination report as non-compliant with the December 2011 remand.  He asserts that the remand instructions require a specialist medical opinion, and the September 2014 VA examiner's qualification as a primary care physician is inadequate.  The December 2011 remand instructions specified an examination by an "oncologist, or other appropriate physician".  The examination was to be done by a physician, but not necessarily an oncologist.  The September 2014 VA examiner's qualification as physician fulfills the minimal expertise requirements.  Review of the record does not include any evidence controverting the September 2014 VA examiner's rationale for her negative medical opinion.  For these reasons, the Board does not find the February 2016 objection indicative of non-compliance with the December 2011 remand.  D'Aries, 22 Vet. App. at 105.

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 


Service connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including leukemia).  

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the etiology of cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

STRs do not show any complaints or treatment for a blood disorder.  January 1954 separation examination reflects that no hematologic disorder or disease was noted.  

October 2007 private medical records from Dr. H.R. reflect that the Veteran had a hematologic consultation.  It was precipitated by complaints of increasing weakness and a recent anemia diagnosis.  He denied any additional symptoms.  Clinical blood testing results were taken and reported.  Dr. H.R. diagnosed microcytic anemia of subacute onset.  He also characterized it as iron deficiency with the most likely etiology being gastrointestinal blood loss.  He noted the possibility that a primary bone marrow disorder, such as myelodysplasia or renal insufficiency, could potentially be causes as well.  

In a November 2007 letter, Dr. H.R. reported that the Veteran had low risk myelodysplasia.  He characterized it as a primary bone marrow disorder that may result from excessive radiation exposure.  

In May 2008, the Veteran described the details concerning his ionizing radiation exposure.  He stated that he was found to have an abnormal blood screening during his 2006 annual physical examination.  By October 2007, he had become very weak and had a consultation with Dr. H.R.  He was found to have a bone marrow disorder and now receives weekly injections for treatment.  

In July 2008, the Defense Threat Reduction Agency (DTRA) issued a letter confirming that the Veteran participated in Operation UPSHOT-KNOTHOLE atmospheric nuclear testing in 1953.  They provided the Veteran an opportunity to detail his participation to create a dose reconstruction.  

DTRA produced an October 2008 report detailing the Veteran's involvement in Operation UPSHOT-KNOTHOLE in 1953.  The Veteran agreed that the DTRA description was accurate and signed the report indicating so the following month.    

Private medical records, from June 2009 to March 2014, reflect Dr. H.R. provided periodic treatment.  

In September 2014, the Veteran was afforded a VA examination with review of the claims folder.  The examiner diagnosed myelodysplastic syndrome with an onset in 2007.  He detailed that he started feeling poorly about 10 years ago and eventually saw a hematologist.  He was very anemic.  He underwent a bone marrow biopsy and transfusion.  He had been taking hemoglobin shots, but his hemoglobin levels had improved and they were no longer necessary.  Currently, he reported feeling well.  The examiner commented that the Veteran does not have anemia caused by treatment for a hematologic or lymphatic condition.  She also stated that he does not have any current symptoms for a hematologic or lymphatic disorder.  May 2014 blood tests were reviewed.  The examiner determined that myelodysplasia was not caused by or aggravated by service-connected kidney cancer.  She cited an absence of medical literature supporting such a relationship.  However, she indicated that myelodysplastic syndromes may be related to a history of radiation exposure.  

In December 2014, the Environmental Health Program Director (EHP Director) issued a medical opinion concerning ionizing radiation exposure.  He listed the December 2008 DTRA external and internal dose estimates as a result of the Veteran's ionizing radiation exposure during Operation UPSHOT KNOTHOLE in 1953.  He reported that myelodysplastic syndrome has some risk to transform into acute myelogenous leukemia.  However, this disease progression had not occurred in the Veteran's case.  The EHP Director cited a published medical article indicating that bone marrow depression does not occur with chronic exposure unless doses exceed 40 rem annually.  However, the Veteran's total radiation dose was 19.8 rem and consequently, was far below the threshold dose for blood effects.  The EHP Director concluded that it is unlikely the Veteran's myelodysplastic syndrome can be attributed to military radiation exposure.    

In December 2014, the Director of Compensation Service issued a letter reiterating the EHP Director's opinion and concluded based upon the review of the record in its entirety there was no reasonable possibility that the Veteran's myelodysplastic syndrome resulted from in-service ionizing radiation exposure. 

In January 2015, the Veteran submitted an internet medical article on Myelodysplastic syndromes.  It stated that radiation exposure may increase the risk of developing it.  

The Veteran contends that service-connection is warranted for myelodysplastic syndrome.  While the Veteran is certainly competent to relate his symptoms and detail his involvement in Operation UPSHOT KNOTHOLE, the direct and secondary nexus issues posed by this particular case are complex medical questions necessitating expertise.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is not a medical professional.  In this particular case, his assertions of a nexus are not competent medical evidence and have no probative value.  Id.; 38 C.F.R. § 3.159(a)(1).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The favorable competent medical evidence is limited to Dr. H.R.'s November 2007 letter.  His reference to radiation exposure is vague.  Notably, the December 2014 EHP Director's letter indicates that the quantity of radiation exposure is essential to a causal determination.  Dr. H.R. does not cite a specific dose exposure quantity in his opinion.   Moreover, the text of Dr. H.R.'s opinion is speculative as he describes the causation as "may result" as opposed to terms more indicative of scientific certainty.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  For these reasons, the Board gives very little weight to the November 2007 opinion by Dr. H.R.  Id.; Caluza, 7 Vet. App. at 510-511 (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (value of medical is found within its rationale).

The September 2014 VA examination report is probative medical evidence weighing against any secondary relationship to service-connected renal cancer residuals.  38 C.F.R. § 3.310.  The examiner is qualified as a physician.  She based her negative medical opinion upon an absence of a causal relationship between myelodysplastic syndrome and kidney cancer in medical literature.  Her determination is plausible and uncontroverted by the additional evidence of record.  Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez, 22 Vet. App. at 303.  
  
The December 2014 EHP Director's medical opinion is probative evidence weighing against an etiology to in-service radiation exposure.  Id.  The EHP Director is qualified as a physician and public health expert.  He cited the previously established radiation dose exposure from Operation UPSHOT KNOTHOLE participation as the quantity of radiation exposure.  He also cited a published medical article reporting that a causal relationship between myelodysplastic syndrome and radiation exposure is only shown at dose levels appreciably higher than the Veteran's estimated dose exposure.  For these reasons, the Board considers the December 2014 EHP Director's opinion to be well supported by medical evidence and consistent with the record.  

For the reasons stated above, a nexus has not been demonstrated.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for myelodysplastic syndrome is not warranted.


ORDER

Service connection for myelodysplastic syndrome is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


